Title: From Thomas Jefferson to Ezra Stiles, 1 September 1786
From: Jefferson, Thomas
To: Stiles, Ezra



Sir
Paris Sep. 1. 1786.

I am honoured with your letter of May 8. That which you mention to have written in the winter preceding never came to hand. I return you my thanks for the communications relative to the Western country. When we reflect how long we have inhabited those parts of America which lie between the Alleghaney and the ocean, that no monument has ever been found in them which indicated the use of iron among it’s aboriginal inhabitants, that they were as far advanced in arts, at least, as the inhabitants on the other side the Alleghaney, a good degree of infidelity may be excused as to the new discoveries which suppose regular fortifications of brick work to have been in use among the Indians on the waters of the Ohio. Intrenchments of earth they might indeed make; but brick is more difficult. The art of making it may have preceded the use of iron, but it would suppose a greater degree of industry than men in the hunter state usually possess. I should like to know whether General Parsons himself saw actual bricks among the remains of fortification. I suppose the settlement of our continent is of the most remote antiquity. The similitude between it’s inhabitants and those of the Eastern parts of Asia renders it probable that ours are descended from them, or they from ours. The latter is my opinion, founded on this single fact. Among the red inhabitants of Asia there are but a few languages radically different. But among our Indians the number of languages is infinite which are so radically different as to exhibit at present no appearance of their having been derived from a common source. The time necessary for the generation of so many languages must be immense.—A countryman of yours, a Mr. Lediard who was with Capt. Cook on his last voiage, proposes either to go to Kamschatka, cross from thence to the Western side  of America, and penetrate through the Continent to our side of it, or to go to Kentucke, and thence penetrate Westwardly to the South sea. He went from hence lately to London, where if he found a passage to Kamschatka or the Western coast of America he would avail himself of it; otherwise he proposed to return to our side of America to attempt that route. I think him well calculated for such an enterprize, and wish he may undertake it. Another countryman of yours, Mr. Trumbul, has paid us a visit here, and brought with him two pictures which are the admiration of the Connoisseurs. His natural talents for this art seem almost unparalleled. I send you the 5th. and 6th. vols. of the Bibliotheque physico-oeconomique, erroneously lettered as the 7th. and 8th. which are not yet come out. I inclose with them the article ‘Etats unis’ of the new Encyclopedie. This article is recently published, and a few copies have been printed separate. For this twelvemonth past little new and excellent has appeared either in literature or the arts. An Abbé Rochon has applied the metal called platina to the telescope instead of the mixed metal of which the specula were formerly composed. It is insusceptible of rust, as gold is, and he thinks it’s reflective power equal to that of the mixed metal. He has observed a very curious effect of the natural chrystals, and especially of those of Iceland; which is that lenses made of them have two distinct focuses, and present you the object distinctly at two different distances. This I have seen myself. A new method of copying has been invented here. I called on the inventor, and he presented me a plate of copper, a pen and ink. I wrote a note on the plate, and in about three quarters of an hour he brought me an hundred copies, as perfect as the imagination can conceive. Had I written my name, he could have put it to so many bonds, so that I should have acknoleged the signature to be my own. The copying of paintings in England is very inconceivable. Any number may be taken, which shall give you the true lineaments and colouring of the original without injuring that. This is so like creation, that had I not seen it, I should have doubted it.—The death of the K. of Prussia, which happened on the 17th. inst. will probably employ the pens, if not the swords of politicians. We had exchanged the ratifications of our treaty with him. The articles of this which were intended to prevent or mitigate wars, by lessening their aliment, are so much applauded in Europe that I think the example will be followed. I have the honour to be with very sincere esteem, Dear Sir, your most obedt. humble servt.,

Th: Jefferson

 